DETAILED ACTION
Receipt of Arguments/Remarks filed on February 3 2022 is acknowledged. Claims 2-33, 35, 37 and 42-47 were/stand cancelled. Claims 1, 34, 36, 38-41 and 48 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 34, 36, 38-41 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartels et al. (WO 2010/130767 A2, cited on PTO Form 1449) in view of Travares-Rodrigues et al. (WO 2009098223 A2).
Applicant Claims
	The instant application claims an active compound combination comprising (A) at least one compound derivative of formula I and (B) at least one further active insecticidal, acaricidal or nematocidal compound B selected from the group consisting of   Aldicarb; Chlorpyrifos; Thiodicarb ; Methiocarb; Ethiprole; Fipronil; B-Cyfluthrin; Deltamethrin; Transfluthrin; Tefluthrin; L- Cyhalothrin; Acetamiprid; Clothianidin; Imidacloprid; Thiacloprid ; Thiamethoxam; Spinosad; Spinetoram; Spirotetramat; Chlorantraniliprole; Cyantraniliprole; Flubendiamide; and Sulfoxaflor; wherein (A) and (B) are present in a synergistically effective weight ratio of (A):(B) of 250:1 to 1:250.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  

This compound reads on the compound (A) of formula (I) of claim 1.  Bartels also teaches the compound of formula (I) can be mixed with “one or more” insecticide, fungicide, bactericide, acaricide or other biological active compounds, such that the mixtures obtained have a broadened spectrum of activity (see Bartels: p.17, line 22-25).  Bartels teaches that the pyrazole carboxamide compounds of formula (I) can mix with one or more additional actives, and can be formulated into a composition form.  Bartels also teaches that said composition can include other additional components, i.e. surfactant (see Bartels: page 16, line 22-23; and page 17, line 22-25).  Compositions comprises these active compounds are exemplified.  These exemplified compositions include solvents and emulsifiers/surfactants.  Claimed this a method for controlling phytopathogenic fungi of crops comprising applying to the soil where plants grow or are capable of growing, to leaves and/or fruit of plants or to the seeds of plants the active compounds (claim 21).  Exemplified is a composition which show application to french beans which are infested with spider mites (Tetranychus urticae).  The compositions have good activity.  It is generally taught that plants that may be protected include cotton, flax, fruit or vegetable crops as well as genetically modified homologues of these crops (i.e. transgenic plants) (page 24, lines 10-24).  Bartels also teaches that the active compound of formula (I) can be applied at a dose advantageously from 10-800 g/ha, preferably from 50-300 g/ha, and a person skilled in the art will know how to adapt the application doses according to the nature of the plant or crop to be treated (see page 28, lines 15-22).  It is taught that depending on the plant species or plant cultivars, their location and growth conditions, the treatment according to the invention may also result in super additive (“synergistic”) effects (page 29, lines 19-29).  The active compound of formula I is used in an effective and non-phytotoxic amount.  This expression can be determined by systematic field trials that are within the capabilities of a person skilled in the art (pages 15-16, lines 20-22 and 1-9).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Bartels teach additional insecticide, fungicide, bactericide, acaricide or other biological active compounds, Bartels does not teach the instantly claimed (B) compounds.  However, this deficiency is cured by Traverse-Rodrigues et al. 


    PNG
    media_image2.png
    357
    510
    media_image2.png
    Greyscale
.  This compound is similar to the instantly claimed compound A with the same pyrazole carboxamide group suggested.  Since Q can be a direct bond and R1 can be an isopropyl, this results in a similar (albeit not the exact same structure as instant formula I as the cyclopropyl of the instantly claimed compound is a hydrogen).  Taught is treating plants with a mixture comprising the amide of formula I and a further fungicide (compound II) or an insecticide (compound III) (page 1, lines 5-30).  It was found that mixtures with further fungicides (compound II or IIb) or insecticides (compound III) showed synergistic plant health effects in the method of the present invention (page 2, lines 29-33).  Insecticides are selected from the group consisting of chlorantraniliprole, fipronil and ethiprole (page 7, lines 24-26, page 9, lines 35-41).  The compound I and III to afford a synergistic effect.  Weight ratios are 200:1 to 1:200 with utmost preferred ratio of 1:10 to 10:1 (page 36, lines 6-15).  In a preferred embodiment, the method includes treating the plant propagules, preferably the seeds of an agricultural plant selected from the group consisting of transgenic or non-transgenic potatoes, sugar beets, etc. (page 39, lines 6-13).  The agrochemical formulations may also comprise auxiliaries which are customary (page 53, lines 11-12).  These include surfactants (page 53, lines 36-42).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Bartels et al. and Tavares-Rodrigues et al. and utilize compound 29 of Bartels et al. with insecticides such as fipronil or ethiprole.  One skilled in the art would have been motivated to utilize this combination as Bartels et al. states the compounds of formula I can be used with one or more insecticides.  Tavares-Rodrigues et al. teaches the combination of fipronil or ethiprole with a similar pyrazole carboxamide is synergistic with respect to plant health.  Since Tavares-Rodrigues et al. teaches application to the same part of the plant and same types of plants, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Bartels et al. and Tavares-Rodrigues et al. and utilize customary ingredients such as surfactants in forming a composition comprising the active ingredients.  One skilled in the art would have been motivated to utilize these ingredients as both Bartels et al. and Tavares-Rodrigues et al. teach Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Bartels et al. and Tavares-Rodrigues et al. and utilize additional insecticides, fungicides, etc.  One skilled in the art would have been motivated to utilize these additional ingredients in order to broaden the spectrum of activity of the composition as taught by Bartels et al.  One skilled in the art would have a reasonable expectation of success as Bartels et al. suggests these compounds can be included.  Additionally, Tavares-Rodrigues et al. teaches not only can an insecticide be combined with the pyrazole carboxamides but fungicides can be included as well. 
Regarding the claimed ratios and synergy, both Bartels et al. and Tavares-Rodrigues et al. teach the treatment can results in synergistic effects.  Therefore, there is an expectation that synergy may occur.  Concentrations of the actives are suggested in both Bartels et al. and Fischer et al.  Bartels also suggests that an effective amount can be readily determined by one skilled in the art.  Therefore, one skilled in the art would manipulate the amount of each ingredient to determine the optimal concentrations that achieved the desired effect.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
Regarding claims 38 and 40-41, Bartels et al. and Tavares-Rodrigues et al. teaches application to a plant as well as seeds.  Plants taught include transgenic plants.  Therefore, depending on the location of the infestation, one skilled in the art would manipulate the location of application and type of plant to treat based on the teachings of Bartels et al. and/or Tavares-Rodrigues et al.
	

Response to Arguments
Applicants’ arguments filed February 3 2022 have been fully considered but they are not persuasive. 
Applicants argue that the compounds of Tavares-Rodrigues differ from the compound of Bartels by at least three structural elements.  In view of these structurally differences, a person having ordinary skill in the art would not have any expectation that the compounds of formula I in Bartels could be used in lieu of the compounds of Tavares-Rodrigues that would have any activity in plants, let alone synergistic activity.  It is argued that the examiner has not provided any rationale as to why a person of ordinary skill would have any motivation to select compound 29 in Bartels out of the over 150 compounds in Bartels and the three compounds chlorantraniliprole, fipronil and ethiprole from a further laundry list of possible fungicides or insecticides and 
Regarding applicants’ arguments, Bartels teaches compound 29 which is the same as instantly claimed.  While the instant claims limit (A) to this single compound in combination with group (B), Bartels expressly teaches this compound.  This provides the motivation to choose this compound out of the compounds taught in Bartels.  Bartels teaches that any of the compounds can be mixed with one or more insecticide, fungicide, bactericide, acaricide or other biological active compounds.  Thus, Bartels provides the motivation to combine any of the specific compounds taught with additional insecticides.  While Tavares-Rodrigues teaches compounds of formula I which do not anticipate (A) of the instant claims, the compounds of Tavares-Rodrigues are similar in nature to Bartels, specifically both are pyrazole 4-carboxamides utilized for application to plants.  Contrary to Applicants assertion, as pointed to by the examiner, Tavares-Rodrigues teaches a mixture comprising the amide of formula I and an insecticide selected from the group consisting of chlorantraniliprole, fipronil and ethiprole in synergistically plant health effective amounts (see page 9, lines 35-40).  This is not a laundry list of insecticides as this portion of Tavares-Rodrigues teaches the pyrazole 4-carboxamides in combination with these three and only these three in synergistic amounts.  Bartels also teaches that the treatment may result in super additive (i.e. synergistic) effects.  Thus, both references suggest synergy.  While Applicants specification shows synergy, every combination in every amount is synergistic.  Thus, it appears that merely combining the two components results in synergy which is suggested by the prior art and not unexpected.   It is the examiner’s position that one skilled in the art would 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616